In my opinion the majority have clearly invaded the exclusive province of the jury in reducing the verdict in favor of appellee from $30,000 to $15,000. In doing so they have assumed the right to pass upon the credibility and weight of the evidence of the only witness who testified in the case regarding the monthly contribution of deceased to his wife out of his salary or earnings. Appellee testified positively that her husband contributed $180 each month toward her support. It was within the sole province of the jury to believe or disbelieve her and not the privilege of the Supreme Court to discredit her testimony and discard it as being without weight. This court said in the case of Missouri Pacific Railroad Company v. Lemons, 198 Ark. 1,127 S.W.2d 120, that: "In this case the question as to whether the appellant was guilty of negligence and as to whether the appellee was guilty of contributory negligence were questions of fact for the jury. The jury is the judge of the credibility of the witnesses and the weight of their testimony, and where there is substantial evidence to sustain its finding, it is conclusive. There was substantial evidence in this case to support the verdict, and the judgment is therefore affirmed."
In addition to the appellee's positive evidence, which was not disputed by any witness, that her husband contributed $180 towards her support, there was other evidence that he earned $200 per month and sometimes more, so he could have done so. The proof is positive that he was a sober, industrious man and had no bad or extravagant habits. In other words, the proof is certain that the deceased had the ability to contribute $180 per month *Page 813 
toward the support of appellee. The jury believed her and this court has no authority whatever to say that she was unworthy of belief and eliminate her testimony as being without weight.
If appellee testified to the truth, and the jury said she did, then the verdict she received is not excessive. The record reflects that the deceased husband had an expectancy of over twenty-three years when he was killed through the negligence of appellants' employees, without contributory negligence on his part, so it follows that appellee was deprived and will be deprived of $180 per month for twenty-three years, or a total amount of $49,680. It is commonly known and generally understood that 3 per cent. per annum is a fair interest return upon safe investments. Money can now be invested in United States bonds that bear 2 per cent. or 2 1/2 per cent. interest. It can certainly be said that money cannot be loaned on safe investments at the present time at 6 per cent. as was formerly done. In order then to ascertain the damages which might be awarded to appellee by a jury, under the undisputed facts, the total amount of $49,680 should be reduced to its present worth on the basis of a reasonable rate of interest. Three per cent. in the present situation is about what money can be loaned for on a safe investment. If $49,680 is reduced to its present worth on a basis of 3 per cent. appellee would be entitled to recover $36,965. In other words, a recovery for that amount would not be excessive under the undisputed facts in this case. To put it a little differently, the verdict for $30,000 returned in favor of appellee is supported by substantial evidence and the amount of the verdict should not be disturbed by this court, and it cannot be disturbed by this court without invading the exclusive province of the jury. It should not be reduced on account of contributory negligence on the of deceased because, under the undisputed evidence in this case, deceased was not guilty of any negligence whatever. He was under the absolute control of the conductor and engineer and was simply obeying their orders in the work he was performing.
The jury system as the trier of facts is vouchsafed to us by the Constitution of this state and is an integral *Page 814 
part of our system of jurisprudence and, for that reason, the solemnity of jury verdicts should be recognized by our courts. To override the verdict of juries supported by substantial evidence will tend to destroy the jury system or else result in a constitutional amendment preventing courts from interfering with jury verdicts at all.
My high regard for the solemnity of jury verdicts forbids that I follow the majority into the field of determination of facts in the instant case.
I, therefore, most respectfully dissent from that part of the opinion of the majority in finding that deceased was guilty of contributory negligence and in reducing the amount of the verdict.